        Case 4:20-cv-00790-MWB-EBC Document 4 Filed 06/04/20 Page 1 of 5




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    TARIQ HOFFMAN, a/k/a/ URK,                      No. 4:20-CV-0790

                 Petitioner,                        (Judge Brann)

         v.

    WARDEN E. BRADLEY, USP-
    CANAAN,

                 Respondent.

                               MEMORANDUM OPINION

                                    JUNE 4, 2020

        Petitioner Tariq Hoffman (“Hoffman”) files the instant petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241 challenging the October 16, 2017

Judgment and Sentence entered in the United States District Court for the District of

New Jersey.1 He essentially argues that his guilty plea is invalid based on Rehaif v.

United States, ––– U.S. –––, 139 S. Ct. 2191 (2019).2

        I am obligated to undertake preliminary review of the petition pursuant to

Rules 1 and 4 of the Rules Governing Habeas Corpus Cases under § 2254. Rule 4

provides “[i]f it plainly appears from the petition and any attached exhibits that the

petitioner is not entitled to relief in the district court, the judge must dismiss the




1
     Doc. 1.
2
     Doc. 2, pp. 1-4.
                                          2
        Case 4:20-cv-00790-MWB-EBC Document 4 Filed 06/04/20 Page 2 of 5




petition and direct the clerk to notify the petitioner.”3 These rules are applicable to

petitions under 28 U.S.C. § 2241 in the discretion of the court.4

         For the reasons set forth below, the petition will be dismissed for lack of

jurisdiction.

I.       BACKGROUND

         The electronic docket sheet in Hoffman’s United States District Court for the

District of New Jersey criminal case, USA v. Hoffman, 3:17-cr-0080-BRM-1, reveals

that on October 16, 2017, he entered into a plea agreement whereby he would plead

guilty to 18 U.S.C. § 922(g)(1), Felon in Possession of a Firearm/Ammunition.5

Included in the plea agreement were explicit appeal and collateral attack waivers.6

On that same date, the district court imposed a sentence of 120 months’

imprisonment.7 Hoffman did not pursue a direct appeal. Nor did he seek relief

pursuant to 28 U.S.C. § 2255. He now pursues relief via 28 U.S.C. § 2241.

II.      ANALYSIS

         Hoffman contends that his “[p]lea was not made knowingly and voluntarily

and that Rehaif v. United States is applicable to his sentence and or conviction.”8

Rehaif held that “in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the


3
      See R. GOVERNING § 2254 CASES R.4.
4
      Id. at R.1(b).
5
      https://njd-ecf.sso.dcn/cgi-bin/DktRpt.pl?386650346554814-L_1_0-1
6
      Doc. 2, p. 4;
7
      https://njd-ecf.sso.dcn/cgi-bin/DktRpt.pl?386650346554814-L_1_0-1
8
      Doc. 1, p. 2.
                                                  3
        Case 4:20-cv-00790-MWB-EBC Document 4 Filed 06/04/20 Page 3 of 5




Government must prove both that the defendant knew he possessed a firearm and

that he knew he belonged to the relevant category of persons barred from possessing

a firearm.”9

        Challenges to the legality of federal convictions or sentences that are allegedly

in violation of the Constitution may generally be brought only in the district of

sentencing pursuant to 28 U.S.C. § 2255.10 Hoffman, however, asserts that Section

2255 is inadequate and ineffective because the AEDPA would procedurally time bar

his claim.11 And, further, plea agreement expressly waived his ability to challenge

the plea through a direct appeal or collateral attack. As such, he relies on 28 U.S.C.

§ 2241 to challenge the legality of his guilty plea and sentence.

        A petitioner may only resort to a § 2241 petition in the unusual situation where

the remedy by motion under § 2255 would be inadequate or ineffective.12

Importantly, §2255 is not “inadequate or ineffective” merely because the sentencing

court has previously denied relief.13 Nor do legislative limitations, such as statutes

of limitation or gatekeeping provisions, placed on § 2255 proceedings render the

remedy inadequate or ineffective so as to authorize pursuit of a habeas corpus




9
     Rehaif v. United States, ––– U.S. –––, 139 S. Ct. 2191, 2200 (2019).
10
     Okereke v. United States, 307 F.3d 117 (3d Cir. 2002) (citing Davis v. United States, 417 U.S.
     333, 342 (1974)); see In re Dorsainvil, 119 F.3d 245 (3d Cir. 1997).
11
     Doc. 2, p. 3.
12
     See 28 U.S.C. § 2255; see Dorsainvil, 119 F.3d at 251-52.
13
     See id. at 251.
                                                 4
        Case 4:20-cv-00790-MWB-EBC Document 4 Filed 06/04/20 Page 4 of 5




petition in this court.14

        Our Circuit permits access to § 2241 when two conditions are satisfied:
        First, a prisoner must assert a ‘claim of ‘actual innocence’ on the theory
        that ‘he is being detained for conduct that has subsequently been
        rendered non-criminal by an intervening Supreme Court decision’ and
        our own precedent construing an intervening Supreme Court
        decision’—in other words, when there is a change in statutory caselaw
        that applies retroactively in cases on collateral review. Tyler, 732 F.3d
        at 246 (quoting Dorsainvil, 119 F.3d at 252). And second, the prisoner
        must be ‘otherwise barred from challenging the legality of the
        conviction under § 2255.’ Id. Stated differently, the prisoner has ‘had
        no earlier opportunity to challenge his conviction for a crime that an
        intervening change in substantive law may negate.’ Dorsainvil, 119
        F.3d at 251. It matters not whether the prisoner’s claim was viable
        under circuit precedent as it existed at the time of his direct appeal and
        initial § 2255 motion. What matters is that the prisoner has had no
        earlier opportunity to test the legality of his detention since the
        intervening Supreme Court decision issued.15

        The remedy afforded under § 2241 is not an additional, alternative, or

supplemental remedy to that prescribed under § 2255. Hoffman has not yet pursued

relief in the sentencing court via § 2255 and he fails to demonstrate that he is barred

from challenging the legality of the conviction or raising his Rehaif claim under that

provision. Inasmuch as he argues that he is unable proceed under § 2255 due to the

appeal and collateral attack waivers contained within the plea agreement, he has yet

to afford the sentencing court the opportunity to address the validity of the waivers.

If a petitioner improperly challenges a federal conviction or sentence under § 2241,



14
     Cradle v. United States, 290 F.3d 536, 539 (3d Cir. 2002); United States v. Brooks, 230 F.3d
     643, 647 (3d Cir. 2000); Dorsainvil, 119 F.3d at 251.
15
     Bruce v. Warden Lewisburg USP, 868 F.3d 170, 180 (3d Cir. 2017).
                                                 5
       Case 4:20-cv-00790-MWB-EBC Document 4 Filed 06/04/20 Page 5 of 5




as is the case here, the petition must be dismissed for lack of jurisdiction. Cradle,

290 F.3d at 539. The dismissal is without prejudice to Hoffman’s right to seek relief

in the sentencing court pursuant to 28 U.S.C. § 2255.

III.   CONCLUSION

       For the reasons set forth above, the petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241 will be dismissed.

       An appropriate Order follows.



                                               BY THE COURT:


                                               s/ Matthew W. Brann
                                               Matthew W. Brann
                                               United States District Judge




                                           6
